        Case 1:21-mj-00522-RMM Document 5 Filed 07/12/21 Page 1 of 1
AO 442 (Re, 0 l/09) Am:SI Warrant



                                       UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of Columbia

                  United States of America                        c.,,,;e. 1 21 111j OJS22
                             v.                                 )
                                                                ) i',;;•,iJn::J lo: .. .rc�.w 1-/ Pl ·:d!,,:t·,,,. Ror:i, · t,,1
                        Ahmad lravani                           ) /\';•;qr· f:;1J!,. 1.:-1 ?:?('./'
                                                                ) I )c·"-c:nr,1I0T C.H·, 11-'I Al'\J' ·•:\·: A:<l{f S' ·•:\'A <W:.�­
                                                                )
                           Defendunt


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United Stat.es magistrate judge without unnecessary delay
                     Ahmad lravani
(name ofperson robe arre sted)
who is accused of an ofTense or violation based on the following document filed with the court:

0 Indictment            0 Superseding Indictment       0 Information        0 Superseding Information               fi Complaint
0 Probation Violation Petition          0 Supervised Release Violation Petition        □ Violation Notice           O Order of the Court

This ofTense is brieny described as follows:
 18 U.S.C. § 1343- Wire Fraud




                                                                                                  2021.07.12
                                                                                       w

Date:    07/12/2021                                                        'fa � --/t(     ,_p,_. 10:56:45 -04'00'
                                                                                        /.)St1i11g officer's sigmuure

City and state:      Washington, D.C.                                   United Slates Magistrate Judge Robin M. Meriweather
                                                                                           Printetl name arid wle


                                                              .eturn




o,.pr�
          This warrant was received on (d?"'J
at (c11yandstate)   Put.a>/              t,/',4-,



                                                                    a-IS>,{!�.�                   :;�::»�#I /4
                                                                                           Prmt('d num(' wrd title
